Dismissed and Memorandum Opinion filed September 13, 2012.




                                          In The

                       Fourteenth Court of Appeals

                                  NO. 14-12-00734-CR

                CHRISTOPHER DAVID BICKERSTAFF, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee


                       On Appeal from the 344th District Court
                             Chambers County, Texas
                           Trial Court Cause No. 9318-A


                   MEMORANDUM                         OPINION


       On August 9, 2012, the Chambers County District Clerk filed a record with this
court. The record reflects that on June 6, 1995, appellant pleaded guilty to the offense of
engaging in organized criminal activity. The trial court accepted his plea and assessed
punishment at eight years’ deferred adjudication probation.

       On November 29, 2011, appellant filed an application for writ of habeas corpus
with the trial court. On July 17, 2012, the trial court signed an order with findings of fact
and conclusions of law in which the court denied habeas corpus relief. The clerk’s record
filed with this court contains no notice of appeal, without which this court has no
jurisdiction. See Tex. R. App. P. 25.2; Russell v. State, 236 S.W.2d 620 (Tex. Crim. App.
1951).

         Accordingly, we dismiss the appeal.

                                                   PER CURIAM



Panel consists of Justices Seymore, Boyce, and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                               2